Case: 3:20-cv-00224-NBB-RP Doc #: 66-39 Filed: 02/02/21 1 of 3 PageID #: 975




                 EXHIBIT 39
       Case:
Board of     3:20-cv-00224-NBB-RP
         Supervisors                   Doc #:
                     Special Meeting Agenda    66-39 Filed:
                                            6.22.2020 - Larry02/02/21
                                                              Gillespie2 of 3 PageID #: 976
                                                                                         Page 1 of 3



Board of Supervisors Special Meeting Agenda 6.22.2020

 Lafayette County Board of Supervisors <lafayetteboardofsupervisors@gmail.com>
 Fri 6/19/2020 4:38 PM

ro:Larry Gillespie <LGillespie@lafayettecoms.com>;




                           • LAFAYETTE COUNTY•
                   BOARD OF SUPERVISORS


                                                      DATE: June 22, 2020

                                                          TIME: 5:00 pm

                                LOCATION: Courtroom 1, upstairs Chancery Building

                                                     (300 North Lamar Blvd.)




          Notice is hereby given that the Lafayette County Board of Supervisors will hold an Emergency Meeting on
          Monday, June 22, 2020 at 5:00 p.m. The meeting will be held in the Lafayette County Chancery Building
          Courtroom No. 1 regarding:



              1. Approve Agenda
              2. Discuss Confederate Statue.
              3. Adjourn



                                                     Lafayette County
                                                     Lafayette        Doc000752
                                                               County Doc000752
       Case:
Board of     3:20-cv-00224-NBB-RP
         Supervisors                   Doc #:
                     Special Meeting Agenda   66-39 Filed:
                                            6.22.2020       02/02/21
                                                      - Larry Gillespie3                     of 3 PageID #: 977
                                                                                                             Page 2 of 3




        This the 15th day of June 2020.




                                For more information visit our Website!




                                             BOARD OF SUPERVISORS
                                                District 1 - Brent Larson
                                               District 2 - Larry Gillespie
                                                District 3 - David Rikard
                                     District 4 - Chad McLarty, Vice President
                                          District 5 - Mike Roberts, President




                        Copyright © "Lafayette County Board of Supervisors", Al! tights resetved.


                                                 Our mailing address is:
                                          300 North Lamar Blvd. Oxford, MS 38655


                                     Want to change how you receive these emails?
                              You can update your preferences or unsubscribe from this list




                                      This email was sent to loillespieOlafayettecoms.com
                        why did I get this? unsubscribe from this list update subscription preferences
                          Lafayette County, Mississippi 300 North Lamar • Oxford, MS 38655 USA



                                                           mailehimp
                                                    C



                                                Lafayette County
                                                Lafayette        Doc000753
                                                          County Doc000753
